Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158224
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 158224
                                                                    COA: 343911
                                                                    Saginaw CC: 17-044088-FC
  JAMES RICHARD CLARK,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 20, 2018 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals, which shall
  hold this case in abeyance pending its decision in People v Arnold (On Remand) (Court
  of Appeals Docket No. 325407). After Arnold is decided, the Court of Appeals shall
  determine whether its Arnold opinion controls in this case and, if it does, reconsider this
  case in light of Arnold.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 20, 2019
           s0313
                                                                               Clerk